Title: David Bailie Warden to Thomas Jefferson, 22 May 1810
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
             
                     Paris, 22 may, 1810—
          
            I have the honor of sending you the inclosed copy of an analysis of the meteoric stone that fell in the United States, with a list of vessels, and some brochures containing defences, of vessels and cargoes, made by me—
          I have transmitted to you several pamphlets by different opportunities, and I hope that you have received them—
               The late decree of the Emperor is extremely hostile—and seems to destroy all hope of a speedy arrangement between France and the United States. We wait, with much anxiety, the decision of Congress with regard to England and this Country—I do not believe, that the Emperor wishes to be at war with the United States; but he seems determined to seize all the american Vessels and cargoes that arrive in ports under his domination.
          
            I am, Sir, with great respect and esteem
            your very obligd Serv
            
                  David Bailie Warden
          
        